Lowe, Ch. J.
Limitation: statute of. Our conclusion is that the demurrer was properly sustained. That the cause of action, as it is declared and set forth in the petition, is for personal injuries to the wife and child of plaintiff, resulting in their death, and sounding in tort rather than contract, and falling within the class of actions designated in the first clause of section 2740 of the Revision, to recover in which, suit must be brought within two years. The question raised by the demurrer is not perhaps entirely free from doubt, and yet it is plain the action must belong to that class described in the first or third clauses of that section. "When we construe these in the light of each other, one referring generally to the rights of-persons and personal injuries, and the other to rights under contracts and injuries to property, we are brought naturally and fairly to the conclusion, that the suit at bar comes within the spirit and scope of the former rather than of the latter clause of the section.
Affirmed.